

117 HR 5194 IH: Carbon Capture and Sequestration Expansion Act
U.S. House of Representatives
2021-09-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 5194IN THE HOUSE OF REPRESENTATIVESSeptember 7, 2021Ms. Sewell introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to extend and modify the credit for carbon oxide sequestration, and for other purposes.1.Short titleThis Act may be cited as the Carbon Capture and Sequestration Expansion Act. 2.Extension and modification of credit for carbon oxide sequestration(a)ExtensionSection 45Q(d)(1) is amended by striking January 1, 2026 and inserting January 1, 2032.(b)Modification of carbon oxide capture requirementsSection 45Q(d)(2) is amended to read as follows:(2)which captures—(A)in the case of a direct air capture facility, not less than 10,000 metric tons of qualified carbon oxide during the taxable year,(B)in the case of an electricity generating facility, not less than 18,750 metric tons of qualified carbon oxide during the taxable year and not less than 75 percent of the carbon oxide that would otherwise be released into the atmosphere by such facility during such taxable year, and(C)in the case of any other facility, not less than 12,500 metric tons of qualified carbon oxide during the taxable year and not less than 50 percent of the carbon oxide that would otherwise be released into the atmosphere by such facility during such taxable year..(c)Effective dates(1)ExtensionThe amendment made by subsection (a) shall apply to facilities the construction of which begins after December 31, 2025.(2)Other amendmentsThe amendments made by subsection (b) shall apply to taxable years beginning after December 31, 2021.